Order entered May 24, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00378-CV

                                    TODD PRUETT, Appellant

                                                 V.

                                 MARK STOLZ, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                             ORDER
        Appellant filed an affidavit of indigence in the trial court. No contest to the affidavit was
filed. Accordingly, appellant is allowed to proceed without prepayment of costs.
        The reporter’s record is past due. We ORDER Stephanie Moses, Official Court Reporter
for the 193rd Judicial District Court of Dallas County, Texas, to file, WITHIN THIRTY DAYS
OF THE DATE OF THIS ORDER, either: (1) the reporter’s record; or (2) written verification
that appellant has not requested the record. We notify appellant that if we receive verification of
no request, we will submit the appeal without the reporter’s record. See TEX. R. APP. P. 37.3(c).
        We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Stephanie Moses and counsel for appellees and to send a copy of this order by
first-class mail to appellant.
                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE